                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

MICHAEL JAMES HAFFNER,

                       Plaintiff,

               v.                                             CASE NO. 18-3247-SAC


GEARY COUNTY SHERIFF’S
DEPARTMENT, et al.,

                       Defendants.

                                    MEMORANDUM AND ORDER

       Plaintiff proceeds pro se and in forma pauperis in this prisoner civil rights action. On

March 26, 2019, the Court entered a Memorandum and Order and Order to Show Cause (Doc. 6)

(“MOSC”), granting Plaintiff until April 26, 2019, in which to show good cause why Plaintiff’s

Complaint (Doc. 1) should not be dismissed for the reasons stated in the MOSC. The Court also

granted Plaintiff until April 26, 2019, in which to file a complete and proper amended complaint

to cure all the deficiencies discussed in the MOSC. Plaintiff has failed to respond to the MOSC

within the allowed time.

       The Court found in the MOSC that:            Plaintiff names the Geary County Sheriff’s

Department and the Saline County Sheriff’s Department as defendants, but points to no policy or

deficiency in the training program used by the Sheriff’s Departments and no causal link between

any such inadequacy and the allegedly unconstitutional acts of staff; Plaintiff fails to allege

personal participation in the deprivation of his constitutional rights, which is an essential element

of a civil rights claim; and Plaintiff’s allegations that Deputy Main made inappropriate comments

to him does not reach the magnitude of a constitutional violation as required to state a claim under

§ 1983.

                                                     1 
           
        Plaintiff has failed to respond to the MOSC within the allowed time. The Court finds that

this case should be dismissed for the reasons set forth in the MOSC.

        IT IS THEREFORE ORDERED BY THE COURT that this case is dismissed for failure

to state a claim.

        IT IS SO ORDERED.

        Dated in Topeka, Kansas, on this 30th day of April, 2019.



                                             s/ Sam A. Crow
                                             Sam A. Crow
                                             U.S. Senior District Judge




                                                   2 
         
